Citation Nr: 0014357	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
right foot disability, (residuals of surgeries, right fifth 
toe and right second toe), currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than August 18, 
1989 for the award of a 20-percent evaluation for the 
service-connected right foot disability, to include a claim 
of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to March 
1983.

In August 1983 and March 1990 rating decisions the RO denied 
entitlement to service connection for a postoperative right 
fifth hammertoe.  In a March 1991 rating decision, however, 
based upon then-newly obtained service medical records, 
service connection was granted for residuals of surgeries of 
the right fifth toe and right second toe, effective from July 
1990, and the condition was evaluated as 10-percent 
disabling.

The current appeal stems in part from an April 1992 rating 
decision that denied a rating in excess of 10 percent for the 
right foot disability.

In a September 1992 rating decision the RO found clear and 
unmistakable error in the earlier decisions, to the extent 
that they had not awarded service connection for the right-
foot disability effective from March 1983, since the service-
connection grant had been based upon service medical records 
and since the claim had been filed within a year of 
separation.  Cf. 38 C.F.R. § 3.156(c) (1999); see also 
38 C.F.R. § 3.400(b)(2)(i).  The Board notes that the 
veteran's effective-date claim concerning the award of 
service connection has thus been fully resolved in his favor.  
In the September 1992 decision the RO awarded a 
noncompensable rating from March 1983 to August 17, 1989, and 
a compensable rating thereafter.  The veteran appealed the 
effective date of the compensable rating.

In an October 1993 statement of the case, the RO also held 
that there was no clear and unmistakable error in earlier 
decisions in not awarding a compensable rating prior to 
August 18, 1989.  The veteran has appealed this determination 
as well.

In February 1996 the Board of Veterans' Appeals (Board) 
granted a restoration of a 1994 RO reduction in the right 
foot disability evaluation, and remanded this case for 
additional development for the increased-rating claim.  A 
second remand from the Board followed in February 1999 for 
the RO to attempt again to provide the veteran with an 
examination for his right foot.

The evaluation assigned to the service-connected right foot 
disability was increased to 20 percent, effective from August 
18, 1989, in a September 1999 rating decision.  Since this 
does not represent an award of the highest possible benefit, 
either with respect to the evaluation itself or the effective 
date of the award of the evaluation, both issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The Board's February 1999 remand required that the VA 
examination undertaken for the veteran's service-connected 
right foot disability was to be made upon review of the 
claims file by the examiner.  Although there is a notation in 
the claims file by the RO that the claims file was to be 
provided, review of the May 1999 examination and subsequent 
addendum does not reveal any such review was made.  To the 
contrary, comments in the May 1999 examination report 
indicate that the examiner relied upon the veteran for 
information regarding the pertinent surgical history.  The 
veteran is generally entitled, as a matter of law, to have 
the RO comply with the directives of remands in this case.  
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran reported during the May 1999 examination that he 
underwent surgery for his right foot shortly after service.  
That report references at least four surgeries that the 
veteran has had performed, and possibly a fifth.  Records of 
these surgeries have not been obtained, and a proper review 
of the claims file would include these records--to the extent 
they may be available.  These records are important to the 
claim for an increased rating as well as the effective date 
claim, since that latter issue involves the period following 
service, i.e. 1983, et seq.

The Board also observes that there are no original service 
medical records in the claims file.  This is particularly 
notable since one set of service medical records was obtained 
in 1983, and yet many additional service medical records were 
not obtained until 1990.  The second set was apparently 
submitted by the veteran himself, yet those copies physically 
resemble the first set.  Thus, it may be that the veteran has 
a more complete set of copies, as may the service department.  
This is especially important since there is no separation 
examination report of record and since the veteran reported a 
third surgery took place in service--a surgery that has not 
been documented in the submitted service medical records.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

The Board regrets that another remand is necessary in this 
case, but in light of potentially missing service medical 
records and highly relevant surgical records, the duty to 
assist has yet to be fulfilled.  The duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, and in order to fulfill the duty 
to assist, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide all service medical records, or 
copies thereof, that he may have in his 
possession.

2.  The RO should request that the 
veteran specify, to the extent possible, 
the exact dates of all surgeries and 
treatments that have been performed on 
his right foot/toes, and the names and 
addresses of all such treatment 
providers.  After any necessary releases 
have been signed, these records should be 
obtained and associated with the claims 
file.

3.  Regardless of whether the veteran 
submits additional information or medical 
records, the RO should again contact the 
service department or the National 
Personnel Records Center, as appropriate, 
to obtain a complete set of the veteran's 
service medical records.  If necessary, 
the RO should explain in its records 
request that the complete service medical 
records have apparently not been obtained 
from the service department, and that a 
new search may be needed.

4.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of his current service-
connected right foot disability.  The 
claims file should be reviewed prior to 
the examination, and the examination 
report should reflect that such a review 
was made.  All necessary tests should be 
conducted and all findings reported in 
detail.  The examiner should discuss, as 
may be relevant, upon review of the 
claims file and the veteran's history, 
the effects of the surgeries upon the 
veteran's right foot disability.  The 
examiner is also requested to discuss any 
functional limitations associated with 
the condition, the effect of pain upon 
the veteran's activities, and to provide 
data consistent with the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The examiner is also requested 
to comment upon the surgical scars in 
accordance with the evaluation criteria 
of the Schedule.

The veteran is hereby advised that 
failure to report for the examination(s) 
may result in a denial of his claims.  
38 C.F.R. § 3.655 (1999).

5.  Thereafter, the RO should 
readjudicate the veteran's claims, 
including, as may be appropriate, any 
current symptomatology of the surgical 
scars, per Esteban v. Brown, 6 Vet. 
App. 259 (1994).  If the claims are not 
resolved to veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




